Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 07/12/2022, the Examiner acknowledges the following:
Claims 1 – 3, 5, 16 and 18 were amended.
Claims 2, 3 and 16 were amended to remove the previous problems under 35 U.S.C. 112(a) and 112(b). Therefore, the previous rejections under 35 U.S.C. 112(a) and 112(b) are withdrawn by the Examiner.
Claims 4 and 17 were canceled by Applicant.
Currently, since Applicant canceled claims 4 and 17, claims 1 – 3, 5 – 16, and 18 – 20 are pending and being examined on the merits.

Amendment filed with an AFCP 2.0 Form
3.	The After Final amendment was filed on 07/12/2022 with the AFCP 2.0 form were considered, wherein the contents of claim 4, previously objected as allowable, amended it into independent claim 1 and the contents of claim 17, previously objected, amended it into the independent claim 16, wherein, Applicant did not change or add anything into the independent claims, making the claims allowable as it follows below. Note: The AFCP 2.0 consideration is included into this office action.

Claim Interpretation - 35 USC § 112
4.	As for the claim interpretation under 35 U.S.C. 112(f): the Examiner is not applying the claim interpretation for the term “unit” under 35 U.S.C. 112(f), since a pixel structure as claimed corresponds to a physical structure inside of an pixel array of a solid state image sensor, which generally includes the limitations “an accumulation unit” (Fig 4, FD accumulation unit; [0037]);  “transfer unit” (Fig 4, transfer transistor Tx; [0037]); “supply unit” (Fig 4, power supply 94 that provides voltage VDD to the pixel circuitry as for transferring charges or resetting the photodiode or the floating diffusion node FD [0043]) ; switches RST2 and RST1 that provide the reset of the reset transistor based on a reset signal ([0038])of the printed publication of the current invention US 2021/0243396 A1, published on 08/05/2021.

Allowable Subject Matter
5.	Claims 1 – 3, 5 – 16 and 18 – 20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the prior art teaches,
A CMOS solid-state image sensor (Oike – US 10,229,941 B2) including a plurality of unit pixels each having a photoelectric conversion part, a transfer part that transfers a charge generated by the photoelectric conversion part to a predetermined region, and a draining part that drains a charge in the predetermined region; a light shielding film being formed under an interconnect layer in the unit pixels and shield, from light, substantially the whole surface of the plurality of unit pixels except a light receiving part of the photoelectric conversion part; and a voltage controller controlling a voltage applied to the light shielding film. The voltage controller sets the voltage applied to the light shielding film to a first voltage in charge draining by the draining part and sets the voltage applied to the light shielding film to a second voltage higher than the first voltage in charge transfer by the transfer part. Even though, Oike teaches some features of the instant invention such as a  CMOS image sensor with a pixel array with a plurality of pixels, each pixel including a  photodiode PD, a transfer transistor TXRG, a reset transistor RST a floating diffusion node connected to an amplifier transistor,  it also includes a selection transistor SEL that outputs the charge signal of the pixel to a vertical line, it fails to teach or to fairly suggest the new limitations amended into claim 1 or claim 16  It fails to teach or to fairly suggest “An image sensor wherein for each of the pixels, the supply unit supplies the transfer unit with a first signal for electrically connecting the photoelectric conversion unit and the accumulation unit, and supplies the transfer unit with a second signal for electrically disconnecting the photoelectric conversion unit and the accumulation unit.  It also fails to teach or to suggest “An image sensor wherein for each of the pixels, the supply unit supplies the reset unit with a first signal based on a first voltage and a second voltage for electrically connecting the photoelectric conversion unit and a predetermined voltage source, and supplies the reset unit with a second signal based on the first voltage and a predetermined voltage for electrically disconnecting the photoelectric conversion unit and the predetermined voltage source. Furthermore, the prior art of record teaches  a CMOS solid-state imaging device (Yakemoto – US 2015/0229861 A1) comprising a first substrate wherein the photodiodes are formed and a second substrate wherein the reading and other circuits are located as it is indicated in Fig 5 that shows clearly the pixel cell 30 and its separation into a first substrate with photodiodes 311-1 to 311-4 and MUX 321 and a second substrate with the memories 351-1 to 351-4, the selection circuit 361 and the vertical signal line 9. However, as Oike, it fails to teach or to suggest similar limitations as discussed above for Oike art for amended independent claims 1 and 16. Another prior art teaches a solid-state imaging apparatus that is capable of preventing a harmful influence due to noise generated in a control line (Ogura – US 2010/0194947 A1). The solid-state imaging apparatus includes: a plurality of pixels each including a photoelectric conversion unit for photoelectric converting to generate a signal; control lines for supplying control signals for driving the pixels; driving buffers for driving the control lines; and switching units for switching between a first path for supplying power source voltages from power source circuits to power source terminals of the driving buffers and a second path for supplying power source voltages from capacitors to the power source terminals of the driving buffers. However, as Oike, it fails to disclose or to suggest the same limitations as the ones discussed for Oike art about amended claims 1 and 16.
In summary the prior/related art teaches a CMOS image sensor with a plurality of pixels, each pixel including a PD, a transfer transistor to transfer the charges generated by the PD to the floating diffusion, which is connected to  an amplifier transistor and the amplifier transistor connected to a selection transistor, which transfer the signals generated by the pixel to a vertical signal line; however, all either alone or in combination fails to teach or to suggest the combination of limitations as in the amended independent  claims 1 and 16 as it follows below.

Regarding Claim 1:
	Oike combined with Yakemoto and Ogura teaches a CMOS image sensor with a plurality of pixels, each pixel including a PD, a transfer transistor to transfer the charges generated by the PD to the floating diffusion, which is connected to  an amplifier transistor and the amplifier transistor connected to a selection transistor, which transfer the signals generated by the pixel to a vertical signal line; however, all either alone or in combination fails to teach or to suggest the combination of limitations as in the amended independent  claim 1. In particular, the combination of Oike, Yakemoto and Ogura fails to disclose “An image sensor with a plurality of pixels, each pixel having a photoelectric conversion unit that converts light to generate a charge; a transfer unit that transfers the charge generated by the photoelectric conversion unit to the accumulation unit and a supply unit that supplies the transfer unit with a signal to control the transfer  unit wherein the supply unit is provided to correspond to each of the pixels, for each of the pixels, the transfer unit transfers the electric charge generated by the photoelectric conversion to the accumulation unit, and  for each of the pixels, the supply unit supplies the reset unit with a first signal based on a first voltage and a second voltage for electrically connecting the photoelectric conversion unit and a predetermined voltage source, and supplies the reset unit with a second signal based on the first voltage and a predetermined voltage for electrically disconnecting the photoelectric conversion unit and the predetermined voltage source”. Therefore, as discussed above, claim 1 is allowed over the prior/related art of record.

In regards to claims 2 – 3, 5 – 15 and 20: claims 2 – 3, 5 – 15 and 20 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught or suggested by the prior art of record. On the other hand, claim 2 – 3, 5 – 15 and 20 add new limitations to claim 1 that are not taught by the prior at either. Therefore, claims 2 – 3, 5 – 15 and 20 are allowable for the same reasons as claim 1.

Regarding Claim 16:
	Oike combined with Yakemoto and Ogura teaches a CMOS image sensor with a plurality of pixels, each pixel including a PD, a transfer transistor to transfer the charges generated by the PD to the floating diffusion, which is connected to  an amplifier transistor and the amplifier transistor connected to a selection transistor, which transfer the signals generated by the pixel to a vertical signal line; however, all either alone or in combination fails to teach or to suggest the combination of limitations as in the amended independent  claim 16. In particular, the combination of Oike, Yakemoto and Ogura fails to disclose “An image sensor comprising: a plurality of pixels, each of the pixels having: (i) a photoelectric conversion unit that photoelectrically converts light to generate a charge, (ii) a reset unit that resets the electric charge generated by the photoelectric conversion unit, and (iii) a supply unit that supplies the reset unit with a signal to control the  reset unit, wherein: the supply unit is provided to correspond to each of the pixels, for each of the pixels, the reset unit electrically connects the photoelectric conversion unit and a predetermined voltage source and resets the electric charge generated by the photoelectric conversion unit, and for each of the pixels, the supply unit supplies the reset unit with a first signal based on a first voltage and a second voltage for electrically connecting the photoelectric conversion unit and a predetermined voltage source, and supplies the reset unit with a second signal based on the first voltage and a predetermined voltage for electrically disconnecting the photoelectric conversion unit and the predetermined voltage source”. Therefore, as discussed above, claim 16 is allowable over the prior/related art of record.


In regards to claims 18 – 19: claims 18 – 19 depend directly or indirectly to claim 16 and they require all the limitations of claim 16, which are not taught or suggested by the prior art of record. On the other hand, claim 18 – 19 add new limitations to claim 16 that are not taught by the prior at either. Therefore, claims 18 – 19 are allowable for the same reasons as claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. O. Saruwatari, US 2021/0112210 A1 – It includes the same inventor and same assignee. It teaches an image sensor comprising: a first semiconductor substrate provided with a photoelectric conversion unit that photoelectrically converts incident light to generate an electric charge, an accumulation unit that accumulates the electric charge generated by the photoelectric conversion unit, and a transfer unit that transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit; and a second semiconductor substrate provided with a supply unit that supplies a voltage equal to or higher than a first voltage to the transfer unit so as to transfer the electric charge to the accumulation unit, and supplies a voltage lower than the first voltage to the transfer unit so as not to transfer the electric charge to the accumulation unit, wherein: the transfer unit electrically connects the photoelectric conversion unit and the accumulation unit if a voltage higher than the first voltage is supplied, and electrically disconnects the photoelectric conversion unit and the accumulation unit if a voltage lower than the first voltage is supplied and further comprising: a first reset unit that resets the electric charge generated in the photoelectric conversion unit, wherein: the supply unit supplies a voltage equal to or higher than the first voltage to the first reset unit so as to reset the electric charge generated by the photoelectric conversion unit. It teaches the electric disconnection of the PD and the accumulation unit; however, the other limitations differ; therefore, there is no double patent problems with the instant application. 
2. M. Ogura et al., US 2010/0194947 A1 – it teaches a solid-state imaging apparatus comprising: a plurality of pixels each including a photoelectric conversion unit to generate a signal; a control line for supplying a control signal for driving the pixel; a driving buffer for driving the control line; and a switching unit for switching between a first path for supplying a power source voltage from a power source circuit to a power source terminal of the driving buffer and a second path for supplying a power source voltage from a capacitor to the power source terminal of the driving buffer, wherein the pixel includes a transfer switch for transferring the signal generated by the photoelectric conversion unit; a reset switch for reset of the signal in the photoelectric conversion unit; a pixel amplifier for amplifying the signal transferred by the transfer switch; and a selecting switch for selecting a signal output from the pixel amplifier, and the control line controls the transfer switch, the reset switch, and the selecting switch and, wherein the pixel includes a transfer switch for transferring the signal generated by the photoelectric conversion unit; a reset switch for reset of the signal in the photoelectric conversion unit; and a pixel amplifier for amplifying the signal transferred by the transfer switch, and the control line controls the transfer switch, the reset switch, and reset potentials of the reset switch.
3. M. Oguro et al., US 2016/0277695 A1- it teaches a solid-state imaging device comprising: a pixel including a photoelectric conversion element, an accumulation unit to which charges generated by the photoelectric conversion element are transferred, a reset unit configured to reset the accumulation unit at a power supply voltage of equal to or more than 4.05 V, and an amplifier transistor configured to amplify and output a signal corresponding to amount of charges accumulated in the accumulation unit; a vertical output line which is connected to the pixel and to which the signal amplified by the amplifier transistor is output; a current source circuit including a third transistor connected to the vertical output line, a second transistor connected in series with the third transistor, and a first transistor connected in series with the second transistor and configured to make a predetermined constant current flow through the vertical output line; and a voltage setting circuit configured to set a gate voltage of the first transistor to a first voltage, a gate voltage of the second transistor to a second voltage higher than the first voltage, and a gate voltage of the third transistor to a third voltage higher than the second voltage and lower than the power supply voltage so as to set a drain-source voltage of each of the first transistor, the second transistor, and the third transistor to equal to or less than 1.75 V.
4. S. Sugawa, US 2014/0291485 A1 – it teaches a solid-state imaging device comprising: a plurality of pixels arranged in both row and column directions, each of the pixels comprising: a photoelectric conversion element for photoelectrically converting incident light so as to accumulate signal charges; a charge-voltage conversion terminal for voltage-converting signal charges accumulated in the photoelectric conversion element into voltage signals; a voltage signal output means for amplifying signals voltage-converted by the charge-voltage conversion terminal; a transfer means for transferring signal charges accumulated in the photoelectric conversion element to the charge-voltage conversion terminal; and a first reset means for switching between conduction and disconnection to a power source having a first reset voltage for the charge-voltage conversion terminal by on-off control; a plurality of first signal lines capable of being kept in a floating potential state, each of the first signal lines being connected to each of the pixels in each column; a first scanning means for selecting the pixels that output respective signals to the respective first signal lines via the voltage signal output means corresponding to each of the pixels; and a second reset means for switching between conduction and disconnection to a power source having a second reset voltage for the first signal lines by on-off control, wherein the solid-state imaging device executes a noise signal read-out operation in which each of the first signal lines is reset to the second reset voltage by turning on the second reset means and then rendered to be in a floating potential state by turning off the second reset means; each of the charge-voltage conversion terminals in the respective pixels in one row selected by the first scanning means is reset to the first reset voltage by turning on the first reset means and then rendered to be in a floating potential state by turning off the first reset means; individual voltages at the respective charge-voltage conversion terminals are read out to the respective first signal lines in the floating potential state via the voltage signal output means corresponding to each of the respective charge-voltage conversion terminals for a predetermined period of time so that the voltages are stored in the respective first signal lines; and the voltages stored in the respective first signal lines are read out so as to output noise signals from the respective pixels in the one row, and wherein the solid-state imaging device executes an optical signal read-out operation in which each of the first signal lines is reset to the second reset voltage by turning on the second reset means and then rendered to be in a floating potential state by turning off the second reset means; individual signal charges accumulated in the respective photoelectric conversion elements are transferred to the respective charge-voltage conversion terminals by the transfer means corresponding to each of the respective photoelectric conversion elements in the respective pixels in one row selected by the first scanning means; individual voltage signals voltage-converted by the respective charge-voltage conversion terminals are read out to the respective first signal lines in the floating potential state via the voltage signal output means corresponding to each of the respective charge-voltage conversion terminals for the predetermined period of time so that the voltage signals are stored in the respective first signal lines; and the voltages stored in the respective first signal lines are read out so as to output optical signals from the respective pixels in the one row.

Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697